Williams, J.
(dissenting)—I dissent because the 4-year Seattle practice of law charter requirement for candidacy to the office of corporation counsel is not a rational basis for qualification and does not in any way relate to a state interest, compelling or legitimate.
*438The judgment of the trial court was as follows:
1. Plaintiff Lee Kraft is ineligible under Article XIII, Section 2 of the Seattle City Charter since she has not been in the practice of her profession in the City of Seattle for four years prior to the 1977 election.
2. The provision is a professional qualification requirement and is valid and constitutional since the City has a legitimate interest in establishing professional qualifications for the office.
Guiding rules are:
In approaching candidate restrictions, it is essential to examine in a realistic light the extent and nature of their impact on voters.
. . . [W]e conclude,. . . that the laws must be "closely scrutinized" and found reasonably necessary to the accomplishment of legitimate state objectives in order to pass constitutional muster.
Bullock v. Carter, 405 U.S. 134, 31 L. Ed. 2d 92, 92 S. Ct. 849 (1972) at 143-44.
Those cases dealing with restrictions on qualifications for office are of equal importance to those restricting the right to vote. A fundamental principle in our democracy is "the people should choose whom they please to govern them"' and "this principle is undermined as much by limiting whom the people can select as by limiting the franchise itself." Powell v. McCormack, 395 U.S. 486, 547, 23 L. Ed. 2d 491, 89 S. Ct. 1944 (1969). The right to run for elective office is a fundamental right which should be restricted only by a compelling state interest. Williams v. Rhodes, 393 U.S. 23, 21 L. Ed. 2d 24, 89 S. Ct. 5 (1968).
Sorenson v. Bellingham, 80 Wn.2d 547, 552, 496 P.2d 512 (1972).
The professional qualifications for a Supreme Court justice and the Attorney General of the State of Washington are:
No person shall be eligible to the office of judge of the supreme court, or judge of a superior court, unless he *439shall have been admitted to practice in the courts of record of this state, or of the Territory of Washington.
Const, art. 4, § 17.
No person shall be eligible to be attorney general unless he is a qualified practitioner of the supreme court of this state.
RCW 43.10.010.
Admission by the Supreme Court to practice law in all courts of this state establishes the professional qualifications of Kraft to hold office. Experience is important, but if the public is looking for that in the area of municipal corporation law, the charter adds nothing because no particular type of law practice is specified. The experienced probate lawyer practicing in Seattle is not exposed to "Seattle's legal needs and problems" and during his practice is not able to "afford the people of Seattle the opportunity to observe the candidate and gain firsthand knowledge about his or her habits, character and legal ability. ”
The facts of this case present a good example of the unreasonableness of the 4-year rule. Kraft, a member of the state bar and experienced in the municipal law field, is ineligible to run for corporation counsel and the voters of Seattle are denied the opportunity to consider her as a candidate.
It is apparent that the 1896 charter provision (article 15, section 2) requiring that
The corporation counsel shall . . . have been in the practice of his profession in the City of Seattle for at least four years next prior to Ms election.
was enacted for the purpose of inhibiting competition. I regret that the provision was inadvertently included in the 1946 charter and is still serving that purpose.
Reconsideration denied September 23, 1977.
Review by Supreme Court pending July 7,1978.